Exhibit 10.1

MCAFEE, INC.

ERIC BROWN EMPLOYMENT AGREEMENT

        This Agreement is made by and between McAfee, Inc. (the “Company”), and
Eric Brown (“Executive”) as of December 10, 2004.

        1.  Duties and Scope of Employment.

                 (a) Positions; Employment Commencement Date; Duties.
Executive’s employment with the Company shall commence January 3, 2005. From
that date, subject to the terms of this Agreement, the Company employs Executive
as Executive Vice President and Chief Financial Officer of the Company reporting
to the Chief Executive Officer of the Company (the “CEO”). The period of
Executive’s employment is referred to as the “Employment Term”. During the
Employment Term, Executive shall render such business and professional services
in the performance of his duties that are consistent with Executive’s position
within the Company, as shall reasonably be assigned to him/her by the CEO.

                 (b) Obligations. During the Employment Term, Executive shall
devote his full business efforts and time to the Company. Executive agrees,
during the Employment Term, not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board of Directors of the Company (the
“Board”) or the CEO; provided, however, that Executive may serve in any capacity
(i) with any civic, educational or charitable organization, or (ii) as a member
of corporate boards of directors or committees of any other corporation so long
as such organization does not compete with the Company, if Executive obtains the
prior written approval of the CEO with respect to serving in such capacity,
which may be withheld in the sole discretion of the CEO.

                 (c) Signing Bonus; Initial Stock Option Grant; Restricted
Stock. (i) Upon commencement of employment, Executive shall be entitled to a
signing bonus in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00), one-half of said bonus ($375,000.00) being payable within thirty
(30) days of commencement of employment hereunder and one-half of said bonus
($375,000.00) being payable on January 3, 2006, whether Executive is employed by
Company at that time or not. (ii) Upon commencement of employment, the Company
shall grant to Executive an option to purchase Three Hundred Thousand (300,000)
shares of the common stock of the Company pursuant to the Company’s 1997 Stock
Incentive Plan, as amended, at a price per share equal to the closing price of
the Company’s common stock on the New York Stock Exchange on the first day of
Executive’s employment. Such option shall be subject to a four year vesting
schedule, with the right to purchase one fourth of the shares vesting on the one
year anniversary of the grant date and the right to purchase one-forty-eighth of
the shares vesting each month thereafter, subject to earlier vesting pursuant to
the terms of this Agreement and of the Stock Option Agreement. (iii) Upon
commencement of employment, Executive shall be granted seventy five thousand
(75,000) shares of the Company’s Common Stock (the “Restricted Stock”), pursuant
to the 1997 Statutory Stock Option Plan, at a price of $0.01 per share, which is
equal to the par value of the stock. Subject to accelerated vesting as provided
elsewhere in this Agreement, the Restricted Stock shall vest, with respect to
one-third (1/3) of the Restricted Stock on each of three (3) anniversaries of
the grant date. All vesting

--------------------------------------------------------------------------------

provided for in this Section is subject to Executive’s continued employment with
the Company as of each vesting date. This purchase is subject to Executive
entering into the Company’s form of Restricted Stock Purchase Agreement.

                 (d) Costs of Agreement. Company shall reimburse Executive his
reasonable attorneys fees up to Five Thousand Dollars ($5,000.00) incurred in
negotiating this agreement.

        2. Employee Benefits. During the Employment Term, Executive shall be
eligible to participate in the employee and fringe benefit plans maintained by
the Company (as such plans are amended from time to time) that are applicable to
other senior management to the full extent provided for under those plans on no
less favorable terms than provided for other members of senior management.

        3. Vacation. During the Employment Term, Executive shall be eligible for
paid vacation in accordance with the Company’s standard policy for senior
management employees, as it may be amended from time to time on no less
favorable terms than provided for other members of senior management; provided,
however, that Executive will receive at least fifteen (15) days of paid vacation
per year.

        4. Business Expense Reimbursements. During the Employment Term,
Executive shall be authorized to incur necessary and reasonable travel,
entertainment and other business expenses in connection with his duties
hereunder. The Company shall reimburse Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies on no less
favorable terms than provided for other members of senior management.

        5. At-Will Employment. Executive and the Company agree and acknowledge
that Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company agree that this employment relationship may be
terminated at any time, upon written notice to the other party, with or without
good cause or for any or no reason, at the option of either the Company or
Executive.

        6. Compensation.

                 (a) Base Salary. During the Employment Term, the Company shall
pay the Executive as compensation for his services a base salary at the
annualized rate of Five Hundred Thousand ($500,000.00). Such base salary shall
be paid periodically in accordance with normal Company payroll practices and
subject to the usual, required withholding. Executive’s annualized base salary
shall be reviewed annually by the CEO (in accordance with the policies set by
the Compensation Committee of the Board) for possible adjustments (subject,
however, in the case of decreases, to Executive’s exercise of his rights under
Section 6(c)(iv)(3)) in light of Executive’s performance and competitive data
and, if appropriate, Executive’s annualized base salary may be modified. (The
annualized base salary to be paid to Executive pursuant to this Section 6(a),
together with any subsequent modifications thereto, shall be referred to as
“Base Salary.”)


 

  -2-

--------------------------------------------------------------------------------

                 (b) Bonuses. Executive shall be eligible to earn a quarterly
target bonus equal to one hundred percent (100%) of Base Salary for such quarter
based upon achievement of goals mutually agreed upon by the Company and
Executive for each calendar quarter. (Executive’s quarterly target bonus
opportunity provided by this Section 6(b), together with any subsequent
increases thereto, shall be referred to as the “Target Bonus.”) The payment of
all or any portion of the Target Bonus for any calendar quarter shall depend on
whether the relevant goals are met (or, in the case of a Target Bonus that has
tiered goals, which tier or tiers of goals are met).

                 (c) Severance.

                         (i) Termination For Any Reason. Notwithstanding
Executive’s entitlement to severance benefits under certain circumstances
discussed below in this Section 6(c), upon termination of Executive’s employment
for any reason, the Company shall pay Executive all Base Salary, earned but
unpaid prior quarter bonus and accrued but unpaid vacation earned through the
date of termination, reimburse Executive for all necessary and reasonable
expenses in accordance with Section 4 and continue Executive’s benefits under
the Company’s then-existing benefit plans and policies for so long as required
by applicable law. In addition, if, and only if, the relevant goals for the
calendar quarter in which the termination of Executive’s employment occurs are
met, then the Company shall also pay executive the Target Bonus for such
calendar quarter but prorated based on the quotient of (A) the number of days in
the calendar quarter through the date of termination, divided by (B) the number
of days in such calendar quarter. For illustration purposes only, if Executive’s
Target Bonus is $1,000, and Executive is terminated on May 15, and Executive met
sufficient goals to receive a $600 Target Bonus, then his actual bonus for the
year of termination would be $297 ($600 x (45/91)).

                         (ii) Termination Due to Total Disability, Death,
Resignation for Good Reason and Involuntary Termination Other Than for Cause. If
(A) Executive dies, (B) Executive resigns his employment with the Company or is
terminated by the Company due to a Total Disability, (C) Executive resigns his
employment with the Company for Good Reason, or (D) Executive’s employment with
the Company is terminated by the Company other than for Cause, then, subject to
Executive executing, and not revoking, the Release of Claims attached hereto as
Exhibit A with the Company and complying with Section 13 of this Agreement, (1)
Executive shall receive twelve (12) monthly payments, each equal to (A) the
product of one-twelfth (1/12) multiplied by the sum of Executive’s Base Salary
plus (B) one third of the Target Bonus; less applicable withholding, and
otherwise in accordance with the Company’s standard payroll practices, (2) the
Company shall pay the portion of the group health, dental and vision plan
continuation coverage premiums for Executive and his covered dependents under
Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”), that would have been paid by the Company were he/she still employed
by the Company, through the lesser of (x) twelve (12) months from the date of
Executive’s termination of employment, or (y) the date upon which Executive and
his covered dependents are eligible to be covered by similar plans of
Executive’s new employer, and (3) all of Executive’s remaining unvested stock
options shall vest immediately. Subject to Section 6 (d), if applicable, any
restrictions associated with any outstanding shares of restricted stock will not
lapse.

                         (iii) Involuntary Termination for Cause or Resignation
Other Than For Good Reason. In the event Executive terminates his employment
other than for Good Reason or


 

  -3-

--------------------------------------------------------------------------------

Executive’s employment is involuntarily terminated by the Company for Cause,
then all vesting of stock options, restricted stock and any other equity
compensation shall terminate immediately and all payments of compensation by the
Company to Executive hereunder shall immediately terminate (except as to amounts
already earned, as specified in Section 6(c)(i) above, and the right, subject to
the terms of the relevant stock option agreement(s), to exercise any stock
options vested through the date of termination).

                         (iv) Definitions.

                                 (1) Termination for Cause. A termination of
Executive’s employment for “Cause” means a termination of Executive’s employment
by the Company based upon a good faith determination by the Board that one or
more of the following has occurred: (a) Executive’s commission of a material act
of fraud with respect to the Company in connection with Executive carrying out
his responsibilities as an employee, (b) any intentional refusal or willful
failure to carry out the reasonable instructions of the CEO or the Board, (c)
Executive’s conviction of, or plea of nolo contendere to, a misdemeanor crime of
moral turpitude or a felony, (d) Executive’s gross misconduct in connection with
the performance of his duties hereunder, or (e) Executive’s material breach of
his obligations under this Agreement or any other agreement between Executive
and the Company or its Affiliate. In the event of any proposed termination for
Cause (other than regarding (a), (c), or (d) above as to which this notice and
opportunity to cure shall not apply), Company shall give Executive written
notice of the basis for Cause and thirty (30) days opportunity after delivery of
such notice to cure such Cause and if cured, Company may not terminate Executive
for the basis for Cause which has been cured.

                                 (2) Change in Control. “Change in Control”
shall mean any of the following:

                                                                 (A) the
acquisition by any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than by the Company or any
Affiliate thereof immediately prior to such acquisition, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the combined voting power or economic interests of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors;

                                                                 (B) A change in
the composition of the Board occurring within a twenty-four month period, as a
result of which fewer than a majority of the directors of the Board are
Incumbent Directors. The term “Incumbent Directors” means members of the Board
who are (I) members of the Board as of the date hereof, or (II) elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

                                                                 (C) a
reorganization, merger, or consolidation, in each case, with respect to which
all or substantially all of the Persons that were the respective beneficial
owners of the voting securities of the Company immediately prior to such


 

  -4-

--------------------------------------------------------------------------------

reorganization, merger, or consolidation do not, following such reorganization,
merger, or consolidation, beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of Company resulting
from such reorganization, merger, or consolidation; or

                                                                 (D) the sale or
other disposition of all or substantially all of the assets of the Company in
one transaction or series of related transactions.

                                                                 (E)
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
because a majority or more of the outstanding voting securities of the Company
is acquired by (I) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its Affiliates,
or (II) any Person that, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in approximately the
same proportion as their ownership of stock in the Company immediately prior to
such acquisition.

                                 (3) Resignation for Good Reason. A resignation
for “Good Reason” means the resignation by Executive of his employment within
ninety (90) days of the occurrence of any one or more of the following events
without Executive’s written consent, provided that Executive has complied with
the Good Reason Process: (a) a reduction by the Company in Executive’s Base
Salary and/or Target Bonus, (b) a material reduction by the Company in
Executive’s benefits other than one applicable generally to senior management of
the Company, (c) a reduction by the Company in Executive’s title and/or a
material reduction in Executive’s authority and/or duties or his not reporting
to the Chief Executive Officer without a Sufficient Basis, or (d) the
requirement by Executive’s supervisor that Executive relocate more than
thirty-five (35) miles from his then-current office location. Notwithstanding
the foregoing sentence to the contrary, it is agreed that Executive’s receiving
less bonus or no bonus as a result of not meeting the relevant goals for a
Target Bonus is not a Good Reason.

                                 The term “Good Reason Process” shall mean that
(i) a Good Reason has occurred; (ii) Executive notifies the Company in writing
of the occurrence of the Good Reason; (iii) Executive cooperates in good faith
with the Company’s efforts, for a period of at least 30 days following such
notice, to modify Executive’s employment situation in a manner reasonably
acceptable to Executive and the Company; (iv) notwithstanding such efforts, one
or more of the Good Reasons continues to exist for a period of 30 days following
such notice and has not been modified in a manner reasonably acceptable to
Executive. The term “Sufficient Basis” shall include a reassignment or reduction
in duties as a result of disciplinary action by the Company based upon a serious
violation of Company policy or this Agreement or any other agreement between the
Company (or its Affiliate) and Executive.

                                 (4) Total Disability. “Total Disability” shall
mean Executive’s mental or physical impairment which prevents Executive from
performing the responsibilities and duties of his position for 180 consecutive
days or six (6) months in the aggregate during any twelve (12) month period. Any
question as to the existence or extent of Executive’s mental or physical
impairment upon which Executive and the Company cannot agree shall be resolved
by a qualified independent physician who is an acknowledged expert in the area
of the mental or physical impairment, selected in good faith by the Board and
approved by Executive, which


 

  -5-

--------------------------------------------------------------------------------

approval shall not unreasonably be withheld. Upon the existence and required
duration of such Total Disability, either party to this Agreement may then
terminate Executive’s employment for such reason by giving the other party
written notice of termination for such reason.

                                 (5) Affiliate and Person. “Affiliate” means any
Person that directly or indirectly controls, is controlled by, or is under
common control with, the Person in question. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. The
term “Person” means an individual or a corporation, partnership, trust, estate,
unincorporated organization, association, or other entity.

                                                                 (d)
Acceleration of Vesting of Option Upon a Change in Control. If Executive is
employed by the Company on the date of a Change in Control or if Employee is
terminated without Cause within ninety days prior to a Change of Control during
the pendency of a merger agreement or tender offer which would result in a
Change of Control, then, in addition to any other compensation and benefits
provided under this Agreement, all of Executive’s remaining unvested stock
options and those shares of restricted stock which would have vested within one
(1) year following the Change of Control shall vest immediately, and, if
applicable, the Company’s right to repurchase the same such shares immediately
shall lapse.

                                                                 (e) Parachute
Payments. The Company shall indemnify Executive, on an after tax basis, for any
taxes imposed on Executive pursuant to Section 4999 of the Internal Revenue Code
of 1986, as amended, that result from any compensation or payments made by the
Company to Executive pursuant to this Agreement.

        7. Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, beneficiaries, executors and legal representatives of
Executive upon Executive’s death, and (b) any successor of the Company or
acquirer of substantially all of the assets of the Company. Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes. None of the rights of Executive to receive any
form of compensation payable pursuant to this Agreement shall be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void.

        8. Notices. All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given if (a)
delivered personally or by facsimile, (b) one (1) day after being sent by
Federal Express or a similar commercial overnight service, or (c) three (3) days
after being mailed by registered or certified mail, return receipt requested,
prepaid and addressed to the parties at the following addresses, or at such
other addresses as the parties may designate by written notice in the manner
aforesaid:


 

  -6-

--------------------------------------------------------------------------------



  If to the Company:   McAfee, Inc.
5000 Headquarters Drive
Plano, Texas 75024
Attn:General Counsel


  If to Executive:   1187 Windrock Drive, McLean, VA 22102 or
at the last residential address known by the Company.


        9. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

        10. Entire Agreement. This Agreement; the Indemnity Agreement between
the Company and Executive; the Employee Inventions and Confidentiality Agreement
between Company and Executive; the Executive’s acknowledgement of receipt of the
Company’s Employee Handbook; the Executive’s acknowledgement of the Company’s
Insider Trading Plan; and the various written Stock Option agreements between
the Executive and the Company represent the entire agreement and understanding
between the Company and Executive concerning Executive’s employment relationship
with the Company, and supersede and replace any and all prior agreements and
understandings concerning Executive’s employment relationship with the Company.

        11. Non-Binding Mediation, Arbitration, and Equitable Relief.

                 (a) The parties agree to make a good faith attempt to resolve
any dispute or claim arising out of or related to this Agreement through
negotiation.

                 (b) In the event that any dispute or claim arising out of or
related to this Agreement is not settled by the parties hereto, the parties
shall attempt in good faith to resolve such dispute or claim by non-binding
mediation in Santa Clara, California to be conducted by one mediator belonging
to either the American Arbitration Association or JAMS. The mediation shall be
held within thirty (30) days of the request therefore, unless the parties agree
to a later deadline. The costs of the mediator shall be borne by the Company.

                 (c) Executive and the Company each agree, to the extent
permitted by law, to arbitrate before a single neutral arbitrator, in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association regarding discovery, any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, which has not been resolved by negotiation or mediation as set forth in
Sections 11(a) and 11(b), except that any dispute or claim for workers’
compensation benefits or unemployment insurance benefits, shall be excluded from
this agreement to arbitrate.

                 (d) The Company shall pay the cost of the arbitration filing
and hearing fees and the cost of the arbitrator, and any other expense or cost
that is unique to arbitration or that Executive would not be required to bear if
he/she were free to bring the dispute or claim in court. Each party shall bear
its own attorneys’ fees, unless otherwise determined by the arbitrator. The


 

  -7-

--------------------------------------------------------------------------------

arbitration shall take place in Santa Clara, California. The arbitrator shall
apply California law, without reference to rules of conflicts of law, to the
resolution of any dispute. The arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the award is based.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The award shall be subject to correction,
confirmation, or vacation, as provided by any applicable California case law
setting forth the standard of judicial review of arbitration awards. Executive
and the Company each understand and agree that the arbitration of any dispute or
controversy listed in Section 11(c) shall be instead of a hearing or trial
before a court or jury. Executive and the Company each understand that Executive
and the Company are expressly waiving any and all rights to a hearing or trial
before a court or jury regarding any dispute or controversy listed in Section
11(c) which they now have or which they may have in the future. Nothing in this
Agreement shall be interpreted as restricting or prohibiting Executive from
filing a charge or complaint with a federal, state, or local administrative
agency charged with investigating and/or prosecuting such charges or complaints
under any applicable federal, state, or municipal law or regulation.

                 (e) Notwithstanding the foregoing provisions of this Section
11, the parties may apply to any court of competent jurisdiction for preliminary
or interim equitable or injunctive relief, or to compel arbitration in
accordance with this Section 11, without breach of this Section 11.

        12. No Mitigation. Executive shall not be required to mitigate the value
of any severance benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that Executive may receive from
any other source.

        13. Covenants Not to Compete and Not to Solicit.

                 (a) Covenant Not to Compete. Upon Executive’s resignation for
any reason within twelve months (12) after a Change in Control has occurred or
termination by the Company for any reason within twelve months (12) after a
Change in Control has occurred, Executive agrees that until the end of the
twelve (12) month period following the date of the termination of his
employment, Executive will not directly engage in (whether as an employee,
consultant, proprietor, shareholder, owner, partner, director or otherwise), or
have any ownership interest in, or participate in the financing, operation,
management, or control of, any Subject Entity that is engaged in the design,
development, marketing, distribution, or sale of network management software or
hardware or anti-virus network security software anywhere in the world. For
purposes of this Section 10, the term “Subject Entity” means any entity engaged
in the design, development, marketing, distribution, or sale of anti virus or
network security software or hardware, including but not limited to the
following entities: Cisco Systems (security business unit only), Computer
Associates, Microsoft Corporation, Dr. Ahn’s, Fortinet, Fsecure, Internet
Security Systems, Intrusion Inc., Juniper, Panda, RSA, Secure Computing, Sophos,
Sourcefire, Symantec, Tipping Point and Trend Micro or any successor thereof
(the “Subject Entity List”). Executive understands and agrees that the Company
may delete from, add to or otherwise amend the entities included in the Subject
Entity List from time to time, and the Company will provide written notice to
Executive of any such deletion, addition or amendment. Notwithstanding the
foregoing provisions to the contrary, nothing in this Section 10(a) shall
prevent Executive from being employed by, or providing services to, any division
or business


 

  -8-

--------------------------------------------------------------------------------

unit of any Subject Entity if that division or business unit is not involved in
the design, development, marketing, distribution, or sale of network management
software or hardware or anti-virus network security software, as long as
Executive has no responsibilities or duties for any division or business unit of
such Subject Entity that is involved in the design, development, marketing,
distribution or sale of network management software or hardware or anti-virus
network security software. Ownership of less than 3% of the outstanding voting
stock of a Subject Entity shall not constitute a violation of this Section
13(a).

                 (b) Covenant Not to Solicit. Upon Executive’s resignation for
any reason after a Change in Control has occurred or termination by the Company
for any reason after a Change in Control has occurred, Executive agrees that
he/she will not, at any time during the twenty four (24) months following his
termination date, directly or indirectly solicit any individuals to leave the
Company’s employ for any reason or interfere in any other manner with the
employment relationships at the time existing between the Company and its
current employees.

                 (c) Reformation. In the event that the provisions of this
Section 13 should ever be deemed to exceed the time, geographic or scope of
activities limitations permitted by applicable law, then such provisions shall
be reformed to the maximum time, geographic or scope of activities limitations,
as the case may be, permitted by applicable laws.

                 (d) Forfeiture of Severance. If Executive has engaged in any
conduct prohibited by Section 13(a) or 13(b) above, the Company will have the
right to immediately suspend any payments to or made on behalf of Executive
pursuant to Section 6(c)(ii) of this Agreement, and Executive forfeits any
rights he/she has to such payments.

                 (e) Representations. Executive represents that he/she (i) is
familiar with the covenants in this Section 13, and (ii) is fully aware of his
obligations hereunder, and (iii) the covenants contained in this Section 13 are
reasonable.

        14. No Oral Modification, Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged in writing signed by Executive and an
authorized member of the Board. Executive and the Company will cooperate in good
faith to modify the timing of any payments due hereunder in order to comply with
the requirements of Section 409A of the Internal Revenue Code.

        15. Withholding. The Company shall be entitled to withhold, or cause to
be withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

        16. Governing Law. This Agreement shall be governed by the laws of the
State of California without reference to rules relating to conflict of law.

        17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


 

  -9-

--------------------------------------------------------------------------------

        18. Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
written above:

MCAFEE, INC.

By:   /s/ Kent H. Roberts

--------------------------------------------------------------------------------

Kent H. Roberts, its Chief Executive Vice President
and General Counsel


EXECUTIVE

/s/ Eric Brown

--------------------------------------------------------------------------------

Eric Brown  


Attachments:

Exhibit A: Release of Claims


 

  -10-

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS
(“Release”)

        ________________ (“the Executive”) ceased his employment with McAfee,
Inc. (“the Company”), a Delaware corporation, effective ______________, _____.
For purposes of this Release, the term “the Company” shall mean MCAFEE and its
subsidiaries and affiliates.

        1. Executive’s employment relationship with the Company is ended
effective _____________________. (the Effective Date”). Executive understands
that if and only if he/she signs and returns this Release and complies with
Section 13 of the ______________________ Employment Agreement (“Employment
Agreement”) signed by Executive on ___________________, 2004 and fully
incorporated herein by reference, Executive will receive the benefits described
in Section 6(c)(ii) of the Employment Agreement.

        2. In exchange for the benefits described in Section 6(c)(ii) of
Executive’s Employment Agreement, Executive (on his own behalf and on behalf of
Executive’s successors and assigns) hereby releases the Company and the
officers, directors, employees, agents, stockholders and legal successors and
assigns of the Company (the “Released Parties”) from all claims, actions and
causes of action, whether now known or unknown, which Executive now has, or at
any other time had, or shall or may have against the Released Parties based upon
or arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring at any time up to and including the Effective Date (as defined below),
including, but not limited to, any claims for breach of contract, wrongful
termination, fraud, defamation, infliction of emotional distress, discrimination
based on national origin, race, age, sex, sexual orientation, disability or
other discrimination or harassment under Title VII of the Civil Rights Act of
1964, the Age Discrimination In Employment Act of 1967, the Americans With
Disabilities Act, the Fair Employment and Housing Act or any other applicable
state, federal or local law. Executive agrees that he/she will not file, nor
will he/she voluntarily participate in any lawsuit or other legal, regulatory or
administrative proceeding to assert any such claims against any Released Party.
To the extent any claims or rights held by Executive against the Company cannot
be waived or released, Executive hereby irrevocably assigns all his rights and
interest in such claims or rights to the Company.

        3. Executive acknowledges that he/she has read section 1542 of the Civil
Code of the State of California which, in its entirety, states:

  A general release does not extend to claims, which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him/her must have materially affected his settlement with the debtor.


Executive waives any rights that he/she has or may have under such section 1542
to the fullest extent that Executive may lawfully waive such rights pertaining
to this Release. If Executive is employed by the Company in a state other than
California, Executive hereby waives any right or benefit which he/she has under
the other state’s statutes similar to section 1542 of the Civil Code

--------------------------------------------------------------------------------

of the State of California to the fullest extent that he/she may lawfully waive
such rights pertaining to this Release.

        4. Executive acknowledges that he/she has carefully read and fully
understands this Release and he/she has not relied on any statement, written or
oral, which is not set forth in this document. Executive has consulted with an
attorney, or understands that he/she should consult with an attorney, before
signing this Release, and that he/she is giving up any legal claims he/she has
or may have against the Company by signing this Release. Executive also
understands that he/she may take up to 21 days to decide whether to enter into
this Release, and that he/she may revoke this Release within 7 days of signing
it, if he/she wishes to do so. Executive enters into this Release knowingly,
willingly and voluntarily in exchange for the benefits described in Section
6(c)(ii) of his Employment Agreement, and Executive has had an adequate
opportunity to make whatever investigation or inquiry he/she deems necessary or
desirable in connection with the matters addressed in this Release. Executive
understands the Company is not obligated to pay him/her the benefits described
in Section 6(c)(ii) of his Employment Agreement. Executive further acknowledges
that he/she is signing this Release knowingly, willingly and voluntarily in
exchange for the benefits set forth in Section 6(c)(ii) of his Employment
Agreement.

        5. Executive acknowledges that he/she has continuing obligations under
Section 13 of his Employment Agreement, under certain confidentiality and
assignment of inventions agreements Executive signed in favor of the Company,
including ______________________________, ___________________________,
____________________________, and under applicable law. These obligations will
not be revoked, affected or impaired in any way by this Release.

        6. Executive acknowledges that as a condition of receiving the benefits
described in Section 6(c)(ii) of his Employment Agreement, he/she has executed
and returned to the Company on or before the Effective Date, all Company
property in his possession, including but not limited to, software, equipment,
documents, etc.

        7. Executive agrees that this Release may not be modified or amended
unless such modification or amendment is in writing and is signed by Executive
and by an authorized officer of McAfee, Inc.

Signed on ________________________, ___________.

McAfee, Inc   Executive Signature and Date     By:                  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    George Samenuk Eric Brown         Chairman and Chief Executive Officer     
    